Mr. Chief Justice Meecue
delivered the opinion of the court,
This contention arises under the Act of 10th April, 1873, P. L. 666, modified by section 13, Article III. of the Constitution of 1874. The latter declares “no law shall extend the term of any public officer or increase or diminish his salary or emoluments after his election or appointment.”
The compensation ordered, by authority of law, to be paid to the sheriff, for the board of prisoners in the county jail, is an emolument pf his office within the section of the Constitution cited: Apple v. County of Crawford, 105 Pa. St., 300.
The difficulty of the plaintiff in successfully invoking the aid of this section to sustain his contention arises from the fact that there was not any fixed compensation for such an emolument applicable to his office, when he entered on the term thereof.
It appears that his predecessor served an entire term without any rate of compensation having been fixed, or existed, applicable to his term. Two months after the expiration of his term, on his application, for the purpose oE enabling him to settle with the county for the boarding of prisoners, the *115Court fixed the compensation to be paid to him for a claim arising during his term.
This order was one of doubtful authority, even between the former sheriff and the county. It was, however, limited in its application to the payment for past services, to one whose term of office had expired. Although made after the term of the plaintiff had commenced, yet it did not apply to him nor to the office of sheriff generally. No compensation had been fixed when the term of his office commenced. The only order applicable to the plaintiff is tbe one made on tbe 28d January, 1879. Although this fixes one per diem for 1878 and another for 1879, yet it is by virtue of an order made at one time, and soon after the plaintiff had entered upon the second year of his term. He took the office subject to the power of the Court to fix his compensation for this service. It made but one order designating tbe sum be should be paid. He cannot accept one part and repudiate the other part. It is of binding force in its entirety. It follows that the judgment entered on the case stated is correct.
Judgment affirmed.